UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): June 19, 2009 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. (Exact name of registrant as specified in its charter) BERMUDA 0-24796 98-0438382 (State or other jurisdiction of incorporation and organisation) (Commission File Number) (IRS Employer Identification No.) Clarendon House, Church Street, Hamilton HM 11 Bermuda (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (441) 296-1431 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On June 19, 2009, Mr. Wallace Macmillan resigned as Chief Financial Officer of Central European Media Enterprises Ltd. (the “Company”), effective June 30, 2009. In connection with Mr. Macmillan’s resignation, on June 19, 2009 the Board of Directors of the Company appointed Mr. Charles R. Frank, Jr. as interim Chief Financial Officer, effective July 1, 2009, and designated Mr. Frank as principal financial officer of the Company, to become effective with his service as interim Chief Financial Officer. Prior to this appointment, Mr. Frank, 71, served on the Board of Directors of the Company since 2001 and as a member of the Company’s Audit Committee and the Compensation Committee as well as the chair of the Related Party Transactions Committee.Mr. Frank currently serves as a non-executive member of the board of Arcelor Mittal Steel Galati, the Romanian subsidiary of Arcelor Mittal Steel Company N.V.He is a member of the investment committee of the Darby Converging Europe Mezzanine Fundand a member of the Advisory Committee of the Sigma-Bleyzer GrowthFund IV. From 1997 to 2001, Mr. Frank was First Vice President and twice acting President of the European Bank for Reconstruction and Development, which makes debt and equity investments in Central and Eastern Europe and the former Soviet Union.In connection with his appointment as interim Chief Financial Officer, Mr.
